DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10, 12-20; renumbered as claims 1-19 are allowed in view of applicant remarks.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art of the
record, Bingle et al. US 2019/0291658, and Ryu et al. US 2009/0115891, in general teach camera module
including housing, cover retainer, lens, circuit board and transparent cover; but fails to anticipate or
fairly suggest a camera module including; a connector electrically connecting the heating layer and the circuit board, wherein the connector comprises; a bonding portion, and a connecting portion integrally formed with the bonding portion, the connecting portion being bent from the bonding portion and extending downward from the bonding portion in a first direction parallel to an optical axis of the camera module, and the connecting portion comprising a main section extending in the first direction and a lower section bent from the main section and extending in a second direction perpendicular to the first direction, as specifies in independent claim 1, and similarly independent claims 19-20 (renumbered as 18-19).
	Claims 2-10 and 12-18 (renumbered as claims 2-17) are allowed by virtue of their dependency to
the above allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482